Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The claims received 10/6/2020 are entered, claim 22 is cancelled.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “dielectric cooling” at the second line of the second page of the claim rather than –dielectric coolant--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
fluid velocity augmentation device – which combines the function of fluid velocity augmentation with the nonce term “device”. [0103] of the specification discloses the device to be a fan or a nozzle.
secondary cooling apparatus – which combines the function of cooling with the nonce term “apparatus”. [0068] of the specification discloses the apparatus as a circuit having a fluid within piping or lines; a radiator-type secondary cooling system; or a vapor-compression cycle refrigeration cooling system.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The phrase “mounting member” although including the nonce term member, does not invoke 112(f) as the term mount connotes sufficient structure.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a heat exchanger located inside the at least one tank” and “wherein the heat exchanger comprises a first inlet that receives the dielectric coolant at a first temperature and a first outlet that discharges the dielectric cool[ant] at a second temperature, wherein the second temperature is higher than the first temperature”. As per [0067] of the instant specification in the condition of a heat exchanger inside of the tank the “dielectric liquid coolant does not flow outside the tank”. As the heat exchanger is provided for cooling the dielectric coolant, the dielectric liquid coolant is cooled by flowing in contact with the heat exchanger. Further the fluid performing the cooling (i.e. the fluid internal to the heat exchanger and secondary cooling apparatus) which is heated by flowing through the heat exchanger is NOT the dielectric coolant.
Claims 2-4 are rejected due to their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
 Attlesey et al (US 2008/0017355), 
in view of Knight et al (US 2007/0199340) or Berlin et al (US 2007/0025081) in the alternative, 
in view of Lehmann (US 3,858,090) or Rohner (US 4,302,793) in the alternative,
in view of Oktay (US 3,406,244), Przilas et al (US 5,907,473), or Yokouchi et al (US 4,704,658) in the alternative, and
in view of Campbell et al (US 2008/0002364) or Carlson (US 2008/0029250) in the alternative.
Regarding claim 1, Attlesey discloses an apparatus for cooling a plurality of electronic devices (processors 6, memory cards 8 and/or daughter cards 4) containing heat generating components, the cooling apparatus comprising:
at least on tank (1) defining an open interior volume adapted to receive a volume of dielectric coolant ([0056], [0108]) at least partially held in the at least one tank, wherein the at least one tank comprises an open or openable top (2) sized to receive at least one row comprising at least one electronic device (electronic devices 4 and 8 are arranged in rows);
at least one mounting member positioned within the open interior volume and configured to mountably receive at least one row of electronic devise (board 30 includes a plurality of mounting members for receiving the cards and processors) within the interior volume, wherein the at least one mounting member is configured to hold at least one of the electronic devise in the at least one row in a horizontally stacked relationship with a second electronic device, with the at least one electronic device and the second electronic device in a vertical orientation (arrangement of electronic devices shown in figures 3, 8, 9 and 10; where the cards are oriented vertically and in horizontal stacks);
a pump (13) configured to move at least a portion of the dielectric liquid coolant vertically across the vertically oriented electronic devices; and
at least one fluid velocity augmentation device (“nozzles” [0055]),
wherein, at least a portion of at least one vertically oriented electronic device is at least partially submerged in the volume of the dielectric liquid coolant in the at least one tank for cooling the vertically oriented devices ([0045]),
wherein the at least one of the fluid velocity augmentation devices is configured to increase fluid velocity of flow of dielectric liquid coolant across the vertically oriented electronic devices ([0055]),
wherein the tank comprises at least one passage that is outside the vertically oriented electronic devices (such as adjacent to the walls of the tank), a first portion of the dielectric liquid coolant is moved vertically upward across the electronic devices (the fluid enters at the bottom of the tank and exits at the top as per [0074]-[0078] therefor there is vertically upward flow).
Attlesey lacks that the electronic devices are independently removable. 
Berlin shows an apparatus for cooling electronic devices by submerging the devices in liquid where the devices (16) are capable of being independently removed from the liquid. 
Knight discloses an apparatus for liquid cooling electronics devices and evidences that hot-swapping (meaning to remove and replace one device while other devices remain in an operating condition) is desirable.
Therefor it would have been obvious to one of ordinary skill to have made the electronic devices of Attlesey independently vertically removable in order to allow the replacement of electronic devices while maintaining the operation of others, thereby reducing any negative impact of maintenance/repair.
Attlesey is silent concerning downward flow within the passage outside of the electronic devices. It is noted that it is generally understood that natural convection occurs within a tank and is driven by heat from the electronic devices. 
Lehmann evidences the natural flow of coolant. Figure 1 shows a first fluid circuit in which the liquid coolant is moved upward across electronic devices (14-19) and then downward outside of the electronic devices in a passage that is outside of the electronic devices. 
Rohner evidences the natural flow of coolant. Figure 1 shows a first fluid circuit in which the liquid coolant is moved upward across electronic devices (10) and then downward outside of the electronic devices in a passage that is outside of the electronic devices (by way of opening 47 and re-enter by way of 62).
In view of the cited evidence in would be understood that the passage of Attlesey would include downwardly flowing coolant due to the natural flow of the coolant. Additionally it would have been obvious to one of ordinary skill in the art to have provided the feature of downward flow as taught by Lehmann or Rohner to Attlesey in order to increase a coolant circulation rate and thereby enhance cooling. Rohner also shows that downward flow by be used as an alternative or in addition to a pumped heat exchanger circuit.
Attlesey lacks a heat exchanger within the tank as described. Rather Attlesey discloses pumping the dielectric coolant to an outside of the tank for heat dissipation.
Oktay discloses an apparatus for cooling submerged electronic devices within a tank (11) including a heat exchanger (66 or 87) located inside the tank; a secondary cooling apparatus fluidly coupled to the heat exchanger to form a second fluid circuit, wherein the secondary cooling apparatus is remotely located outside the at least one tank (3:12-15 discloses a second fluid circuit; regarding cooling coil 87 figure 2 shows the fluid lines leading to remote of the tank). The inlet and outlet of heat exchangers 66 and 87 are apparent from the figures, as the heat exchangers are providing cooling the outlet temperature is higher than the inlet temperature. Further it is understood that evaporator 66, while utilizing bulk latent heat transfer (indicating no change in temperature) in practice also includes sensible heat exchange.
Yokouchi discloses an apparatus for cooling submerged electronic devices within a tank (1) including a heat exchanger (6) located inside the tank; a secondary cooling apparatus fluidly coupled to the heat exchanger to form a second fluid circuit, wherein the secondary cooling apparatus is remotely located outside the at least one tank (6:29-32 provides for a chilled water source). The inlet and outlet of heat exchanger 6 are apparent from the figures, as the heat exchanger is providing cooling the outlet temperature is higher than the inlet temperature. Yokouchi further provides at figure 10 that the cooling from heat exchanger 6 is in addition to the cooling of the dielectric coolant in a circuit through heat exchanger 21.
Przilas discloses (figure 3A) an apparatus for cooling electronic devices within a tank (100) including a heat exchanger (68’) located inside the tank; a secondary cooling apparatus fluidly coupled to the heat exchanger to form a second fluid circuit, wherein the secondary cooling apparatus is remotely located outside the at least one tank (62’ is remote from the tank). The inlet and outlet of heat exchanger 68’ are apparent from the figures, as the heat exchanger is providing cooling the outlet temperature is higher than the inlet temperature.
It would have been obvious to have provided Attlesey with a heat exchanger within the tank as taught by Oktay, Yokouchi, or Przilas in order to provide supplemental or emergency cooling. Further Oktay contemplates such as being known to add to air cooled external heat exchangers as is already present in the system of Attlesey. 3:5-16. Yokouchi teaches similar (figure 10).
Attlesey offers only a cursory discussion of control (found at [0061]) and therefor lacks the sensors and controller as claimed.
Campbell discloses a method of cooling electronic devices including using a controller for controlling the cooling of servers/electronic devices including monitoring a temperature of liquid coolant (step 725 of figure 7); determining a first elevated temperature at which to maintain the heated dielectric liquid coolant as it enters or exits such that the liquid dielectric coolant sufficiently cools the plurality of servers while reducing the amount of energy consumed to sufficiently cool each respective server (step 735 includes a high temp threshold which includes a determination of an elevated temp); in response to periodic determinations of the elevated temperature needed to reject the heat absorbed by the dielectric liquid coolant from the plurality of electronic devices periodically adjusting the amount of heat being rejected through a heat exchanger such that the dielectric liquid coolant exiting the plurality of electronic devices is maintained at approximately the elevated temperature in order to sufficiently cool the plurality of electronic devices while reducing the amount of energy consumed to sufficiently cool each respective electronic device (figure 7 steps 745 and 755 adjust the amount of cooling in response to the temperature threshold as described).
Carlson discloses a method of cooling electronic devices including using a controller for controlling the cooling of servers/electronic devices including monitoring a temperature of coolant ([0055] thermostat or temperature sensor); determining a first elevated temperature at which to maintain the heated dielectric liquid coolant as it enters or exits such that the liquid dielectric coolant sufficiently cools the plurality of servers while reducing the amount of energy consumed to sufficiently cool each respective server (“computed value” of figure 6 and [0105]); in response to periodic determinations of the elevated temperature needed to reject the heat absorbed by the coolant from the plurality of electronic devices periodically adjusting the amount of heat being rejected through a heat exchanger such that the coolant exiting the plurality of electronic devices is maintained at approximately the elevated temperature in order to sufficiently cool the plurality of electronic devices while reducing the amount of energy consumed to sufficiently cool each respective electronic device ([0104]-[0107]).
It would have been obvious to one of ordinary skill in the art to monitor and adjust the cooling rate of Attlesey as taught by Campbell or Carlson as it is disclosed that cooling at an elevated temperature reduces operational costs ([0006] of Carlson).
Regarding claim 2, Attlesey discloses at least one of the vertically oriented electronic devices is at least partially submerged within the dielectric liquid coolant such that a volume of dielectric liquid coolant collects in a common manifold area ([0008] the devices are submerged).
Regarding claim 3, Attlesey as modified discloses any of the vertically oriented electronic devices can be removed from the tank while at least one other vertically oriented electronic device remains commonly at least partially submersed in the dielectric liquid coolant and the dielectric liquid coolant continues to flow across other vertically oriented electronic devices (As taught by Berlin or Knight in claim 1 above the devices may be individually removable and therefor other devices remain submerged).
Regarding claim 4, Attlesey discloses the heat exchanger (3) but lacks a second inlet and outlet for a second liquid or refrigerant. Rather heat exchanger 3 is an air cooled heat exchanger. Or a refrigerant cooled heat exchanger as per [0066] however further details of such are not offered. Examiner takes official notice that liquid or refrigerant cooled heat exchangers are old and well known. It would have been obvious to one of ordinary skill in the art to have provided a liquid or refrigerant cooled heat exchanger in place of the air cooled heat exchanger of Attlesey, and thereby incorporate the appropriate inlets and outlets, as liquid or refrigerant cooling is able to supply a larger heat flux which enables greater capacity, smaller heat exchangers, or both.
Claims 5, 7, 9, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
 Attlesey et al (US 2008/0017355), 
in view of Oktay (US 3,406,244), Przilas et al (US 5,907,473), or Yokouchi et al (US 4,704,658) in the alternative,
in view of Lehmann (US 3,858,090) or Rohner (US 4,302,793) in the alternative, and 
in view of Campbell et al (US 2008/0002364) or Carlson (US 2008/0029250) in the alternative.
Regarding claims 5 and 21, Attlesey discloses an apparatus for cooling a plurality of electronic devices (processors 6, memory cards 8 and/or daughter cards 4) containing heat generating components, the cooling apparatus comprising:
at least on tank (1) defining an open interior volume adapted to receive a volume of dielectric coolant ([0056], [0108]) at least partially held in the at least one tank, wherein the at least one tank comprises an open or openable top (2) sized to receive at least one row comprising at least one electronic device (electronic devices 4 and 8 are arranged in rows);
wherein the tank comprises at least one passage that is outside the vertically oriented electronic devices (such as adjacent to the walls of the tank), a first portion of the dielectric liquid coolant is moved vertically upward across the electronic devices (the fluid enters at the bottom of the tank and exits at the top as per [0074]-[0078] therefor there is vertically upward flow).
Attlesey is silent concerning downward flow within the passage outside of the electronic devices. It is noted that it is generally understood that natural convection occurs within a tank and is driven by heat from the electronic devices. 
Lehmann evidences the natural flow of coolant. Figure 1 shows a circuit in which the liquid coolant is moved upward across electronic devices (14-19) and then downward outside of the electronic devices in a passage that is outside of the electronic devices. 
Rohner evidences the natural flow of coolant. Figure 1 shows a circuit in which the liquid coolant is moved upward across electronic devices (10) and then downward outside of the electronic devices in a passage that is outside of the electronic devices (by way of opening 47 and re-enter by way of 62).
In view of the cited evidence in would be understood that the passage of Attlesey would include downwardly flowing coolant due to the natural flow of the coolant. Alternatively it would have been obvious to one of ordinary skill in the art to have provided the feature of downward flow as taught by Lehmann or Rohner to Attlesey in order to increase a coolant circulation rate and thereby enhance cooling additionally Rohner shows that downward flow by be used as an alternative to a pumped and heat exchanger circuit under.
Attlesey lacks a heat exchanger within the tank as described. Rather Attlesey discloses pumping the dielectric coolant to an outside of the tank for heat dissipation.
Oktay discloses an apparatus for cooling submerged electronic devices within a tank (11) including a heat exchanger (66 or 87) located inside the tank; a secondary cooling apparatus fluidly coupled to the heat exchanger to form a second fluid circuit, wherein the secondary cooling apparatus is remotely located outside the at least one tank (3:12-15 discloses a second fluid circuit; regarding cooling coil 87 figure 2 shows the fluid lines leading to remote of the tank). 
Yokouchi discloses an apparatus for cooling submerged electronic devices within a tank (1) including a heat exchanger (6) located inside the tank; a secondary cooling apparatus fluidly coupled to the heat exchanger to form a second fluid circuit, wherein the secondary cooling apparatus is remotely located outside the at least one tank (6:29-32 provides for a chilled water source). 
Przilas discloses (figure 3A) an apparatus for cooling electronic devices within a tank (100) including a heat exchanger (68’) located inside the tank; a secondary cooling apparatus fluidly coupled to the heat exchanger to form a second fluid circuit, wherein the secondary cooling apparatus is remotely located outside the at least one tank (62’ is remote from the tank). 
It would have been obvious to have provided Attlesey with a heat exchanger within the tank as taught by Oktay, Yokouchi, or Przilas in order to provide supplemental or emergency cooling. Further Oktay contemplates such as being known to add to air cooled external heat exchangers as is already present in the system of Attlesey. 3:5-16. Yokouchi teaches similar (figure 10).
Attlesey offers only a cursory discussion of control (found at [0061]) and therefor lacks the sensors and controller as claimed.
Campbell discloses a method of cooling electronic devices including using a controller for controlling the cooling of servers/electronic devices including monitoring a temperature of liquid coolant (step 725 of figure 7); determining a first elevated temperature at which to maintain the heated dielectric liquid coolant as it enters or exits such that the liquid dielectric coolant sufficiently cools the plurality of servers while reducing the amount of energy consumed to sufficiently cool each respective server (step 735 includes a high temp threshold which includes a determination of an elevated temp); in response to periodic determinations of the elevated temperature needed to reject the heat absorbed by the dielectric liquid coolant from the plurality of electronic devices periodically adjusting the amount of heat being rejected through a heat exchanger such that the dielectric liquid coolant exiting the plurality of electronic devices is maintained at approximately the elevated temperature in order to sufficiently cool the plurality of electronic devices while reducing the amount of energy consumed to sufficiently cool each respective electronic device (figure 7 steps 745 and 755 adjust the amount of cooling in response to the temperature threshold as described).
Carlson discloses a method of cooling electronic devices including using a controller for controlling the cooling of servers/electronic devices including monitoring a temperature of coolant ([0055] thermostat or temperature sensor); determining a first elevated temperature at which to maintain the heated dielectric liquid coolant as it enters or exits such that the liquid dielectric coolant sufficiently cools the plurality of servers while reducing the amount of energy consumed to sufficiently cool each respective server (“computed value” of figure 6 and [0105]); in response to periodic determinations of the elevated temperature needed to reject the heat absorbed by the coolant from the plurality of electronic devices periodically adjusting the amount of heat being rejected through a heat exchanger such that the coolant exiting the plurality of electronic devices is maintained at approximately the elevated temperature in order to sufficiently cool the plurality of electronic devices while reducing the amount of energy consumed to sufficiently cool each respective electronic device ([0104]-[0107]).
It would have been obvious to one of ordinary skill in the art to monitor and adjust the cooling rate of Attlesey as taught by Campbell or Carlson as it is disclosed that cooling at an elevated temperature reduces operational costs ([0006] of Carlson).
Regarding claim 7, Attlesey discloses at least one of the vertically oriented electronic devices is at least partially submerged within the dielectric liquid coolant such that a volume of dielectric liquid coolant collects in a common manifold area ([0008] the devices are submerged), to improve the circulation of the dielectric liquid coolant through the vertically oriented electronic device , thereby enhancing the cooling of the vertically oriented electronic device (as the claimed arrangement realizes said result and Attlesey teaches the claimed arrangement and thereby realizes the same result for the same reasons).
Regarding claim 9, Attlesey, as modified, discloses the heat exchanger located inside the tank is positioned in a downward flow portion of the at least one passage (figure 2 of Oktay shows heat exchanger 87 close to the container wall which is a downward flow portion; figure 1 in regard to heat exchanger 66 shows similar).
Claim 6 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
 Attlesey et al (US 2008/0017355), 
in view of Oktay (US 3,406,244), Przilas et al (US 5,907,473), or Yokouchi et al (US 4,704,658) in the alternative,
in view of Lehmann (US 3,858,090) or Rohner (US 4,302,793) in the alternative,
in view of Campbell et al (US 2008/0002364) or Carlson (US 2008/0029250) in the alternative, and
in view of Knight et al (US 2007/0199340) or Berlin et al (US 2007/0025081) in the alternative
Regarding claims 6 and 8, Attlesey discloses an apparatus for cooling a plurality of electronic devices (processors 6, memory cards 8 and/or daughter cards 4) containing heat generating components, the cooling apparatus comprising:
at least one tank; wherein the at least one tank comprises an open or openable top (2) sized to receive at least one row comprising at least one electronic device (electronic devices 4 and 8 are arranged in rows);
at least one mounting member positioned within the open interior volume and configured to mountably receive at least one row of electronic devise (board 30 includes a plurality of mounting members for receiving the cards and processors) within the interior volume, wherein the at least one mounting member is configured to hold at least one of the electronic devise in the at least one row in a horizontally stacked relationship with a second electronic device, with the at least one electronic device and the second electronic device in a vertical orientation (arrangement of electronic devices shown in figures 3, 8, 9 and 10; where the cards are oriented vertically and in horizontal stacks);
wherein, at least a portion of at least one vertically oriented electronic device is at least partially submerged in the volume of the dielectric liquid coolant in the at least one tank for cooling the vertically oriented devices ([0045]),
Attlesey lacks that the electronic devices are independently removable/operable. 
Berlin shows an apparatus for cooling electronic devices by submerging the devices in liquid where the devices (16) are capable of being independently removed from the liquid. 

Knight discloses an apparatus for liquid cooling electronics devices and evidences that hot-swapping (meaning to remove and replace one device while other devices remain in an operating condition) is desirable.
Therefor it would have been obvious to one of ordinary skill to have made the electronic devices of Attlesey independently vertically removable in order to allow the replacement of electronic devices while maintaining the operation of others, thereby reducing the impact of maintenance/repair.
Claims 10-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Attlesey et al (US 2008/0017355),
 in view of Campbell et al (US 2008/0002364) or Carlson (US 2008/0029250) in the alternative, and
in view of Oktay (US 3,406,244), Przilas et al (US 5,907,473), or Yokouchi et al (US 4,704,658) in the alternative 
Regarding claim 10, Attlesey discloses a method of cooling a plurality of independently operable electronic devices (daughter cards 4 and 8 and processors 6) containing heat generating electronic components at least partially immersed within a dielectric liquid coolant ([0045]-[0051]) inside a tank (1) with an open interior volume, comprising:
flowing a dielectric liquid coolant in a fluid circuit through the plurality of electronic devices (4, 6, and  8) immersed within the dielectric liquid coolant for absorbing at least a portion of any heat being generated by each of the respective electronic devices;
thermally coupling the dielectric liquid coolant heated by the plurality of electronic devices to a heat exchanger (3);
rejecting at least a portion of the heat absorbed by the dielectric liquid coolant through the heat exchanger (3).
Attlesey lacks a controller and temperature monitoring.
Campbell discloses a method of cooling electronic devices including using a controller for controlling the cooling of servers/electronic devices including monitoring a temperature of liquid coolant (step 725 of figure 7); determining a first elevated temperature at which to maintain the heated dielectric liquid coolant as it enters or exits such that the liquid dielectric coolant sufficiently cools the plurality of servers while reducing the amount of energy consumed to sufficiently cool each respective server (step 735 includes a high temp threshold which includes a determination of an elevated temp); in response to periodic determinations of the elevated temperature needed to reject the heat absorbed by the dielectric liquid coolant from the plurality of electronic devices periodically adjusting the amount of heat being rejected through a heat exchanger such that the dielectric liquid coolant exiting the plurality of electronic devices is maintained at approximately the elevated temperature in order to sufficiently cool the plurality of electronic devices while reducing the amount of energy consumed to sufficiently cool each respective electronic device (figure 7 steps 745 and 755 adjust the amount of cooling in response to the temperature threshold as described).
Carlson discloses a method of cooling electronic devices including using a controller for controlling the cooling of servers/electronic devices including monitoring a temperature of coolant ([0055] thermostat or temperature sensor); determining a first elevated temperature at which to maintain the heated dielectric liquid coolant as it enters or exits such that the liquid dielectric coolant sufficiently cools the plurality of servers while reducing the amount of energy consumed to sufficiently cool each respective server (“computed value” of figure 6 and [0105]); in response to periodic determinations of the elevated temperature needed to reject the heat absorbed by the coolant from the plurality of electronic devices periodically adjusting the amount of heat being rejected through a heat exchanger such that the coolant exiting the plurality of electronic devices is maintained at approximately the elevated temperature in order to sufficiently cool the plurality of electronic devices while reducing the amount of energy consumed to sufficiently cool each respective electronic device ([0104]-[0107]).
It would have been obvious to one of ordinary skill in the art to monitor and adjust the cooling rate of Attlesey as taught by Campbell or Carlson as it is disclosed that cooling at an elevated temperature reduces operational costs ([0006] of Carlson).
Attlesey lacks a heat exchanger within the tank as described. Rather Attlesey discloses pumping the dielectric coolant to an outside of the tank for heat dissipation.
Oktay discloses an apparatus for cooling submerged electronic devices within a tank (11) including a heat exchanger (66 or 87) located inside the tank; a secondary cooling apparatus fluidly coupled to the heat exchanger to form a second fluid circuit, wherein the secondary cooling apparatus is remotely located outside the at least one tank (3:12-15 discloses a second fluid circuit; regarding cooling coil 87 figure 2 shows the fluid lines leading to remote of the tank). 
Yokouchi discloses an apparatus for cooling submerged electronic devices within a tank (1) including a heat exchanger (6) located inside the tank; a secondary cooling apparatus fluidly coupled to the heat exchanger to form a second fluid circuit, wherein the secondary cooling apparatus is remotely located outside the at least one tank (6:29-32 provides for a chilled water source). 
Przilas discloses (figure 3A) an apparatus for cooling electronic devices within a tank (100) including a heat exchanger (68’) located inside the tank; a secondary cooling apparatus fluidly coupled to the heat exchanger to form a second fluid circuit, wherein the secondary cooling apparatus is remotely located outside the at least one tank (62’ is remote from the tank). 
It would have been obvious to have provided Attlesey with a heat exchanger within the tank as taught by Oktay, Yokouchi, or Przilas in order to provide supplemental or emergency cooling. Further Oktay contemplates such as being known to add to air cooled external heat exchangers as is already present in the system of Attlesey. 3:5-16. Yokouchi teaches similar (figure 10).
Regarding claim 11, Attlesey discloses the step of thermally coupling the liquid coolant to a heat exchanger (3) comprises flowing dielectric liquid coolant from the heat exchanger at the first temperature through the plurality of electronic devices to absorb at least a portion of any heat being generated by each of the plurality of electronic devices (Attlesey discloses flowing the liquid coolant from the heat exchanger, through the electronic devices, and back through the heat exchanger and thereby absorbs and dissipates the heat of the electronic devices).
Regarding claim 12, Attlesey as modified discloses monitoring the temperature of at least one of the electronic devices ([0056]-[0057] of Carlson discloses monitoring tray exit temperature which is also a monitor of the devices); and in response to the periodic determination of the amount of energy needed to reject heat absorbed by the dielectric liquid coolant from the plurality of electronic devices and the flow rate, periodically adjusting the flow rate of the dielectric liquid coolant with a pump such that the dielectric liquid coolant entering the plurality of electronic devise is maintained at approximately the first elevated temperature in order to sufficiently cool the plurality of electronic devices while reducing the amount of energy consumed to sufficiently cool each respective electronic device; or adjusting the flow of a cooling fluid in a second fluid circuit operably connected to the heat exchanger ([0056]-[0057] of Carlson where such a teaching is applied to pump 13 of Attlesey). Similarly Campbell adjusts flow rate based on the sensed temperature [0035].
Additionally regarding monitoring the temperature of the electronic devices. The examiner takes official notice that temperature sensors which read the temperature of electronic devices directly is old and well known. It would have been obvious to one of ordinary skill in the art to provide Attlesey with temperature sensors at the electronic components to alert and prevent operation at excessive temperatures which may damage components.
In other words, as presented by Carlson, the monitoring of the temperature of the cooling fluid at the outlet of the electronic devices is considered to be monitoring the temperature of the devices as monitoring the fluid at that location is indicative of the electronic device temperature. However to the extent that applicant asserts the claim should be interpreted with a direct temperature reading; the official notice is provided.
Regarding claim 13, Attlesey discloses the step of monitoring the temperature of the dielectric liquid coolant comprises monitoring the temperature of the dielectric liquid coolant at a plurality of locations (Carlson [0056], Campbell [0035] as combined with Attlesey these sensors would monitor the temperature of the dielectric coolant).
Regarding claim 14, Attlesey discloses a thermally coupling a secondary cooling apparatus ([0066] a refrigeration circuit)  to the heat exchanger (3) wherein the secondary cooling apparatus is configured to recover at least a portion of any heat absorbed by the dielectric liquid coolant from the plurality of electronic devices in the tank. Similarly Carlson teaches a secondary cooling apparatus (coupled to heat exchanger 122) Or Campbell at 114.
Regarding claim 15, Attlesey as modified discloses exhausting the heat recovered by the secondary cooling apparatus form the plurality of electronic devices to the ambient atmosphere (as shown by Campbell and Carlson).
Regarding claims 16 and 17, Attlesey is silent concerning the use of waste heat; however utilizing waste heat is old and well known, including for HVAC, producing work from a heat pump, the generation of electricity, and water heating. The examiner takes official notice of this fact. It would have been obvious to one of ordinary skill to have supplied the waste heat of cooling electronic devices to any or all of the listed uses in order to reduce total energy consumption.
Regarding claims 18-20, Attlesey discloses the first elevated temperature is a temperature higher than the typical comfortable room temperature for humans and lower than the maximum permissible temperature of the most sensitive heat generating electronic component in the plurality of electronic devices, wherein the temperature is between 100-110F. Carlson at [0058] discloses a temperature of 104F and therefor anticipates the range. Additionally Carlson establishes that the temperature is easily selectable [0036], [0038], [0057]-[0058]. 
Response to Arguments
Applicant's arguments filed 10/06/2020 have been fully considered but they are not persuasive. 
At page 18 applicant discusses the amendment to claim 1 and support for the amendment; however as explained above under §112(a) the amendment is not supported by the original disclosure.
Oktay, Yokouchi, and Przilas disclose a heat exchanger within an electronics tank for cooling fluid therein as well as dissipating the absorbed heat remotely from the tank.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965.  The examiner can normally be reached on M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763